Citation Nr: 9908872	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-37 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for headaches and 
degenerative changes of the cervical spine, thoracic spine, 
hips and shoulders.

2.  Entitlement to service connection for bilateral second 
toes overlapping the big toes.


REPRESENTATION

Appellant represented by:	Milton M. Silverstein


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to November 
1945, and from March 1948 to July 1966.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal included a claim for an 
evaluation in excess of 10 percent for service-connected 
hearing loss and entitlement to service connection for 
headaches and degenerative changes of the cervical spine, 
thoracic spine, hips and shoulders.  With respect to the 
claim for an increased rating, a November 1997 rating 
decision increased the evaluation for service-connected 
hearing loss to 30 percent, effective April 1997, and in 
correspondence to the regional office (RO), dated in June 
1998, the veteran indicated acceptance of the increased 
evaluation for this disability.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (1998).  In addition, the 
Board notes that the veteran's intention to withdraw this 
issue from his appeal was further confirmed at the time of 
his hearing before a traveling member of the Board in January 
1999, at which time he again communicated his satisfaction 
with the rating for this disability.  Thus, the Board finds 
that the veteran has withdrawn this issue and that it is no 
longer a subject for current appellate consideration.  

With respect to the issue of entitlement to service 
connection for headaches and degenerative changes of the 
cervical spine, thoracic spine, hips and shoulders, the Board 
notes that at the time of the veteran's January 1999 hearing, 
it was further confirmed on the record that the veteran was 
still in the process of obtaining additional evidence as to 
this issue and that he desired an additional hearing on this 
matter at a later point in time.  

Consequently, the issue of entitlement to service connection 
for headaches and degenerative changes of the cervical spine, 
thoracic spine, hips and shoulders was not addressed at the 
January 1999 hearing, and will be remanded to afford the 
veteran an opportunity to submit additional evidence and for 
an additional hearing pursuant to the request of the veteran 
and his representative.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.

2.  Bilateral second toes overlapping the big toes was shown 
in service; evidence of current bilateral second toes 
overlapping the big toes is sufficient to establish service 
connection.


CONCLUSION OF LAW

Bilateral second toes overlapping the big toes was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board finds initially that the claim for service 
connection for bilateral second toes overlapping the big toes 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  The Board also finds 
that the facts relevant to this issue have been developed to 
the extent possible and that the statutory obligation of the 
Department of Veterans Affairs (VA) to assist in the 
development of the claim is satisfied.  38 U.S.C.A. 
§ 5107(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).

The enlistment physical examination in March 1942 revealed no 
abnormalities of the feet.  In addition, a January 1945 
service physical examination record indicates that 
examination of the bones, joints, and muscular system 
revealed normal findings.  Service medical records from June 
1945 reflect that the veteran fractured the little toe on his 
right foot while playing softball, and an X-ray of the right 
foot at this time was interpreted to reveal a chip fracture 
of the distal end of the middle phalanx with no displacement.  
No other findings were noted with respect to the right foot.  
Service physical examination of the feet in November 1945 
revealed normal findings. 

Service enlistment examination in March 1948 indicates that 
the feet were normal and that there were no musculo-skeletal 
defects.  Examination of the feet in November 1949 also 
revealed normal findings.  

Service medical records reflect that in January 1960, the 
veteran was stationed in Germany, and that he received 
treatment for complaints which included pain down the right 
side of the neck and headaches.

Service annual examination in June 1960 revealed that the 
veteran reported foot trouble, and examination in April 1961 
again indicated a history of foot trouble and that the 
veteran had a foot problem.  In April 1964, evaluation of the 
feet revealed negative findings, but it was noted that the 
veteran reported a history of foot trouble and that he had 
bilateral hallux valgus.  

In August 1965 there were no findings with respect to the 
veteran's feet.  In January 1966, however, service medical 
records reflect that the veteran sought a prescription for 
corrective shoes and that he reported a history of wearing 
low cut shoes for the previous four years because of a 
deformity of the left second toe.  More specifically, he 
complained that the second toe overlapped the large toe and 
to a small extent, the third toe.  It was reportedly raised 
and constantly irritated.  Orthopedic examination the 
following day indicated that the second toe overlapped the 
great toe on each foot.  It was noted that this appeared to 
be a "congenital thing," and had apparently been no great 
problem, except with the wearing of boots that would cause 
the soreness of the second toe.  The veteran got along all 
right with low-quarter shoes, and the examiner did not find 
any reason why the veteran should wear boots.  However, the 
examiner went on to comment that if the veteran needed to 
wear boots, it was his opinion that the veteran should have a 
medium or large toe-spreader put between the second toe and 
the great toe on each foot.  This would tend to bring the 
second toe over into alignment and keep it from being 
slightly hyperextended and overlapping the great toe.  It was 
his further opinion that the "simplest thing would be to 
permit him to stay in low-quarters."

Although the veteran's retirement examination in April 1966 
revealed that the veteran did not report a history of foot 
trouble, evaluation of the feet indicated abnormal findings 
that consisted of the mild bilateral overlap of the first and 
second toes which was noted to be asymptomatic.  

April 1985 VA medical examination of the musculo-skeletal 
system was generally not remarkable.

At the veteran's personal hearing in February 1997, the 
veteran's representative noted that the veteran's enlistment 
examination in March 1942 revealed that his feet were normal 
and that this was also the case following physical 
examination in November 1945 (transcript (T.) at p. 4).  
Thereafter, following additional negative evaluations in 
March 1948 and November 1949, foot problems were first 
identified by examination in April 1961 (T. at p. 4).  The 
veteran indicated that he sustained injury to his feet while 
operating a bulldozer at the White Sands Missile Range (T. at 
pp. 5-6).  The veteran also sustained injury to his neck, 
head and back at this time, and received treatment which 
included a cervical collar and "hospital-type shoes" (T. at 
p. 6).  Thereafter, the veteran continued to have problems 
with his feet, especially while wearing boots (T. at p. 7).  

At the veteran's hearing before a traveling member of the 
Board in January 1999, the veteran's representative again 
noted the lack of any indication of any disability with 
respect to the veteran's feet in examinations from 1942 to 
1949 (T. at p. 4).  The veteran then described his accident 
on the bulldozer during service after which he wore a sandal-
type shoe for six to eight weeks (T. at p. 5).  This accident 
occurred in 1959 at Oro Grande, New Mexico (T. at p. 5).  At 
this time, the veteran was placed on light duty and his feet 
were soaked in Epsom salts (T. at p. 6).  The veteran did not 
initially note any overlapping of toes but maintained that 
his feet were injured in the incident and that the pain was 
in the toe area and worse on the left (T. at pp. 6-7).  
Thereafter, the veteran's representative noted how there was 
a complaint of foot trouble contained within an examination 
report from June 1960 (T. at p. 8).  The representative 
further noted that the veteran then continued to have foot 
trouble (T. at p. 8).  While later stationed in Germany, 
although the veteran was examined by a German doctor who 
indicated that the simplest thing to do was to amputate two 
toes, it was determined that the veteran would instead be 
strictly put in low-quarters and that the shoes would be 
further altered so that the toes did not rub (T. at p. 9).  
As a result of his continuing problem, the veteran had been 
wearing open-toed shoes called Bir[k]enstocks (T. at p. 11).  
The veteran's representative indicated that he had known the 
veteran for 12 years and had never seen him wear a pair of 
shoes other than Bir[k]enstocks (T. at p. 11).


II.  Analysis

The Board has considered the evidence relevant to this claim, 
and first notes that there is no medical evidence of foot 
disability prior to the early 1960's (other than by 
implication from a January 1966 medical opinion discussed 
below and evidence of a chip fracture to the right little toe 
in June 1945), and that if there were any such disability, it 
would have certainly been noted in X-rays of the right foot 
taken in June 1945.  Thereafter, although there is no service 
medical record that specifically documents injury to the toes 
of the feet at the time of the alleged injury in 1959, the 
Board notes that there are entries for January 1960 which 
refer to neck pain and headaches which the veteran also 
claims he sustained in the bulldozer incident.  Moreover, 
approximately five months later, the veteran reportedly began 
to complain of foot trouble and was noted to have a foot 
problem in April 1961.  In addition, there was a diagnosis of 
hallux valgus in April 1964, and it was indicated that the 
veteran had bilateral overlapping toes in January 1966 and 
again in April 1966.  Finally, although the record does not 
indicate a diagnosis of this condition since 1966, the Board 
finds that there is no indication in the record that this 
deformity was ever corrected, the veteran's recent testimony 
reflects that the veteran has been wearing open-toed shoes to 
compensate for this disability for many years, and that this 
is the type of disability that is subject to lay observation.  
Savage v. Brown, 10 Vet. App. 488 (1997).  

Consequently, although the Board is mindful of the fact that 
a physician in January 1966 offered the opinion that the 
veteran's overlapping toes appeared to be a "congenital 
thing," in the face of a total lack of evidence of chronic 
foot disability prior to the early 1960's, and the lack of 
findings of such disability on foot X-rays in June 1945, the 
Board finds that the examiner's opinion is lacking in 
foundation and deserving of minimal weight.  As was noted in 
the case of Reonal v. Brown, 5 Vet. App. 59, 68 (1994), an 
opinion based upon an inaccurate factual premise has no 
probative value.  Hence, giving the veteran the benefit of 
the doubt, the Board further finds that bilateral second toes 
overlapping the big toes was incurred in service and that it 
continued thereafter, that there is competent evidence that 
the veteran currently has this disability, and that service 
connection for this disability is warranted.  38 U.S.C.A. 
§ 5107.


ORDER

The claim for service connection for bilateral second toes 
overlapping the big toes is granted.


REMAND

As was alluded to previously, at the time of the veteran's 
hearing before a traveling member of the Board in January 
1999, the veteran's representative indicated that the veteran 
was still in the process of obtaining additional evidence as 
to the issue of entitlement to service connection for 
headaches and degenerative changes of the cervical spine, 
thoracic spine, hips and shoulders, and that he desired an 
additional hearing on this subject at a later point in time.  
Consequently, the issue of entitlement to service connection 
for headaches and degenerative changes of the cervical spine, 
thoracic spine, hips and shoulders was not addressed at the 
January 1999 hearing, and the Board finds that remand is now 
warranted to afford the veteran an opportunity to submit 
additional evidence in support of this issue and so that the 
RO may schedule an additional hearing pursuant to the 
veteran's request.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be permitted to 
submit additional argument or evidence in 
support of his claim.

2.  The RO should arrange for the veteran 
to have an additional hearing at the RO 
before a traveling member of the Board.  
If the veteran no longer desires such a 
hearing, or if he would rather have a 
hearing before a hearing officer at the 
RO, he should inform the RO of this in 
writing, and this notice of change of 
hearing request should be associated with 
the veteran's claims folder.  

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
for service connection for headaches and 
degenerative changes of the cervical 
spine, thoracic spine, hips and 
shoulders.  

4.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


